DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the polyisoprene" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the term “the polyisoprene” be replaced with “the polyisoprene latex” or “polyisoprene contained in the polyisoprene latex”. Claims 2-9 depend from claim 1 and therefore contain the same indefinite issues.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The limitations that are the basis for the allowance appear in claim 1, a method for producing a modified polymer latex comprising adding a carboxyl group containing compound, 
Claims 2-9 depend from claim 1 and therefore contain the limitations of claim 1.
Claims 7-9 are methods of using the modified polymer latex obtained by the method of claim 1. The method of claim 1 results in two anionic surfactants being present in the modified polymer latex and thus a requirement of claims 7-9 is the presence of the two anionic surfactants.
Relevant prior art includes Papalos (US 4,256,871), Horii (US 5,539,015), Kodama (US 2008/0051498), and Nakamura (US 2015/0376322).
Papalos teaches condensation products of naphthalene sulfonic acid, alkyl benzene sulfonic acid, and formaldehyde (abstract) used as a secondary emulsifier. Papalos teaches an example where the secondary emulsifier is used with sodium stearate and potassium rosinate (col. 4, ln. 5-12) which are anionic surfactants with a molecular weight less than 500. Papalos teaches the surfactants are used in the polymerization of isoprene. Papalos fails to teach reaction of a polyisoprene with a carboxyl group containing compound.
Horii teaches a resin composition that includes a surfactant that comprises a first high molecular weight compound and a second compound having a molecular weight of 150-10,000 (abstract). Horii teaches that the resin includes a latex of polyisoprene. Horii fails to teach reaction of a polyisoprene with a carboxyl group containing compound.
Kodama teaches forming carboxy modified SBR latex by copolymerizing methacrylic acid with butadiene and styrene in a composition that includes sodium dodecylbenzene sulfonate 
Nakamura teaches reacting polyisoprene with a carboxyl group containing monomer in the presence of an anionic surfactant (abstract). Nakamura teaches examples where two anionic surfactants are used, sodium rosinate and sodium dodecylbenzene sulfonate (¶155) which both have a molecular weight of less than 500. Nakamura fails to teach an anionic surfactant having a molecular weight of 500 or more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764